 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN FRANKEN,                                     No. 2:19-cv-02172-KJM-CKD PS
12                        Plaintiff,
13             v.                                       ORDER
14   RYAN McCARTHY,                                     (ECF No. 7)
15                        Defendant.
16

17             Presently before the court is defendant Secretary of the United States Army Ryan

18   McCarthy’s motion for an extension of time to file a response to plaintiff’s complaint. (ECF No.

19   7.) Defendant is seeking this extension due to the length of plaintiff’s complaint, and to analyze

20   the apparent similarities between plaintiff’s present complaint and plaintiff’s five other suits

21   against the same defendant. (Id.)

22             Good cause appearing, and for the reasons set forth in defendants’ motion, the court

23   GRANTS defendants’ motion for an extension. (ECF No. 7.) As requested, defendant shall file a

24   response to plaintiff’s complaint by April 20, 2020.

25   Dated: March 25, 2020
                                                       _____________________________________
26
                                                       CAROLYN K. DELANEY
27                                                     UNITED STATES MAGISTRATE JUDGE

28   16.2172.ext

                                                       1
